Citation Nr: 1115156	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied entitlement to service connection for a skin disorder.

In September 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC., for additional evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives, including obtaining recent VA treatment records and a VA skin examination, and the Board may now proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent evidence of record is against a finding that the Veteran has a skin disorder that may be related to active service.


CONCLUSION OF LAW

A skin disorder, to include skin cancer, was not incurred in or aggravated by active military service and skin cancer may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the United States Supreme Court (Supreme Court) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the September 2007 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The Veteran's VA and private treatment records have been obtained, and the Veteran underwent a VA examination in February 2010.  The Board finds that the February 2010 VA examination was adequate, and included a review of the claims folder and a history obtained from the Veteran.  Examination findings were reported, along with diagnoses and opinions, which were supported in the record.  Thus, the February 2010 VA examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

Service treatment records (STRs) show that in May 1951 the Veteran was treated for a skin rash that was diagnosed as rubella.  There were no other complaints of or treatment for a skin rash or skin condition in service.

Service personnel records show that the Veteran was stationed in Alaska.

Private treatment records show that the Veteran received dermatology treatment at K.U.M.C. from 1988 to September 2002.  During this time, the Veteran had diagnoses of actinic keratoses, basal cell carcinomas, seborrheic dermatitis, neurofibroma, folliculitis, chondrodermatitis nodularis helices, fever blister/herpes simplex, rosacea of the nose, tinea pedis and atypical nevus.  

Treatment records from Dr. Orr, dated from February 2005 through October 2007, showed a reported history of basal cell carcinoma and multiple seborrheic keratoses on the Veteran's face and arms.  

In support of his claim, the Veteran submitted a letter, dated in May 2008, from Dr. Kestenbaum, wherein it was noted that the Veteran reported spending two years in Alaska between the ages of 21 and 23 and was outdoors for prolonged periods, primarily driving a vehicle without a roof for at least five months out of each of those two years.  The Veteran also reported he was religious about wearing a straw hat both before and during his military years, but that he was not able to wear a hat during his years in Alaska because of military rules.  Dr. Kestenbaum opined that it was "certainly possible" that the Veteran's years in Alaska had "contributed to his developing skin cancers".

VA treatment records dated from 2004 through 2011 showed that the Veteran received treatment for various skin disorders, including basal cell carcinomas of multiple sites starting in 1999, dermatoheliosis, actinic keratoses, seborrheic keratoses, cutaneous neurofibroma, chondritis, seborrheic dermatitis, tinea pedis, tape dermatitis, and folliculitis of the neck.  

In a statement dated in August 2009, the Veteran reported that his skin disorder was caused by extensive exposure to the sun in Alaska, and indicated that most people would not be able to realize the intense magnification of the sun once it reflects off the snow.  He claimed the glare was so blinding that one had to wear additional protection for the eyes.  He indicated that he had a garden at home, and from time to time did work in the garden, but claimed that the overall time in his garden was very little in comparison to the exposure he had in Alaska, and that the damage to his skin started in Alaska.  He claimed he averaged not over two hours a week working in his garden, and that he worked in his garden in the evening when the sun was not so intense.  He also claimed that when he first arrived in Alaska, part of the military orientation briefing included education on the dangers of the sun and how it could burn a person.  He claimed they were told that if a soldier got too sunburned, he could be charged and written up.  He contended that because Alaska was cleaner, without air pollution, fog, or factory smoke, there was no covering to screen out the sun's rays.  Finally, he claimed that at home he always wore a broad rim hat to protect himself from the sun, and that the small military soft cap he was given was not enough to adequately block the sun.  

On VA examination in February 2010, it was noted that the Veteran worked as a supply record specialist in service, and following service worked for TWA in the inside parts stockroom.  The impression was multiple basal cell lesions on the head, treated, with residual scarring.  The examiner opined that the Veteran's current skin disorder was not related to the rash that he had while in service.  The examiner also noted that the Veteran lived on a farm until he entered service and had sun exposure during those years, and that he was in Alaska for one year, five months, and one day, ranging from August 1951 through March 1953, and this would give him roughly two winter exposures.  The examiner indicated that during winter at the Veteran's Alaska base, near Fairbanks, the sun would shine very little in the winter and was of low intensity due to the nearly 90 degrees slant.  The examiner noted that the Veteran reported he was an ammo supply records specialist, and would go out to do inventory, but his work was primarily desk work.  The examiner opined that the exposure that the Veteran had in Alaska was "less likely than not" the cause of his basal cell carcinomas, rather than his prior exposure during his childhood, teenage, and early adult years living on a farm.  With regard to whether any current skin condition was present within the first post-service year, the examiner opined that there was no skin condition for the Veteran shown during that time.

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In addition, the law provides that, where a veteran had ninety days or more of active military service, and certain chronic diseases, including cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran contends that he has a skin disorder, specifically basal cell carcinoma of multiple sites, which he claims resulted from excessive exposure to the sun while stationed in Alaska in service.  

Post-service treatment records show that he has a history of multiple basal cell carcinomas, which have been successfully removed from various sites on the Veteran's body - first in 1999 and most recently in 2010.  The remaining question on appeal is whether there is competent medical evidence that links the Veteran's history of basal cell carcinomas to his service.  As explained below, the Board finds that the preponderance of the medical evidence is against such a finding.

First, the Board notes that the preponderance of the competent medical evidence does not showing that any skin condition, to include basal carcinoma, was present until 1999 - over 46 years after the Veteran's service.  In that regard, the record reflects that the Veteran was first diagnosed with and treated for basal cell carcinoma in 1999.  Such a prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of any complaints or treatment weighs against the Veteran's assertion that his disability was incurred during service.

On the most recent VA examination in 2010, the impression was multiple basal cell lesions on the head, treated, with residual scarring.  

STRs reveal that he was seen for a rash related to rubella, which resolved.  Thereafter, the Veteran had no complaints of or treatment for any skin rashes.  The record also reflects that he was stationed in Alaska in service.  Moreover, the Board accepts the Veteran's statements that he was exposed to excessive sun while stationed in Alaska, as the Veteran is competent to report what he experienced in service.  However, the Board does not believe that the Veteran, as a lay person, is competent to report that his skin was damaged by sun exposure in service which resulted in his current skin disability of basal cell carcinoma.  Espiritu, supra.

With regard to the etiology of the Veteran's skin disorder, the Board notes that there are conflicting medical opinions of record - specifically the report of the private physician, Dr. Kestenbaum, and the VA examiner's report of February 2010.  Where the record contains both positive and negative evidence, it is the responsibility of the Board to weigh the credibility and probative value of the medical opinions, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determination, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).   

In determining which medical opinion to rely upon, the Board finds the opinion of the VA examiner in 2010 to be the most compelling and persuasive.  Specifically, that VA examination report is thorough, and the examiner indicated a review of the claims folder had been accomplished, and the Veteran was interviewed and examined.  There is no indication that such a thorough review was undertaken by Dr. Kestenbaum in May 2008.  The Board notes that the 2010 VA examiner concluded that the Veteran's current skin disorder/basal cell carcinomas were not related to military service, including any claimed sun exposure.  In rendering this opinion, the VA examiner took into consideration the Veteran's previous medical history, medical evaluations, and history of sun exposure before, during, and after service.  On the other hand, the medical opinion from Dr. Kestenbaum in 2008 did not indicate that a review of the Veteran's medical history had been accomplished, and did not indicate that his pre- and post-service sun exposure had been fully considered. Moreover, and most importantly, Dr. Kestenbaum's opinion in 2008 was not definitive; rather, Dr. Kestenbaum opined that it was "certainly possible" that the Veteran's years in Alaska had "contributed to his developing skin cancers".  The Board finds that this opinion is speculative and does not provide the required degree of medical certainty for a grant of service connection.  A medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty for a grant of service connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the Board finds the opinions rendered in the VA examination report of 2010 to be more probative and persuasive regarding the issue of whether the Veteran has a current skin disorder that may be related to service.  The preponderance of the medical evidence is therefore against a finding that any current skin disorder may be related to service.

Likewise, other than the Veteran's lay assertions that his basal cell carcinoma is related to his service, the record is devoid of any competent, definitive, medical evidence indicating a link between his skin disorder and any event or incident from service.  It is noted that, as a lay person, the Veteran is competent to attest to facts surrounding his claim, such as his observations that he was exposed to sun injuries during service in Alaska.  See Espiritu v. Derwinski, supra.  The Veteran, however, is not competent to offer opinions concerning etiology that require medical knowledge.  Accordingly, his statement alone, without input from a medical professional, does not constitute medical evidence of a nexus between his history of basal cell carcinoma and sun exposure in service.  Such statements are simply not competent or persuasive evidence.

In sum, the evidence of record does not show that the Veteran incurred basal cell carcinoma during service.  There is no competent medical evidence that establishes a link between the Veteran's current skin disability and his service.  Rather, based on a review of the claims folder and an interview and examination of the Veteran, the 2010 VA examiner essentially found that the Veteran's history of basal cell carcinoma was related to sun exposure during his childhood, teenage, and early adult years living on a farm.  The Board therefore finds that the preponderance of the evidence is against the claim.  As such, the benefit of the doubt rule is not applicable, and the claim for service connection for a skin disorder must be denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


